By the Court,

Cole, J.
The plaintiff in error, on the 19th day of August, 1854, recovered against the defendant in error, in an action on the case, a judgment for fifty dollars and costs of suit, before Henry Waters, a justice of the peace of Bad Ax county. Hill prosecuted his appeal to the Circuit Court of that county. At the September term of that court, Asher, th© appellee, moved to dismiss the appeal for this, among other reasons set forth in his motion, that the appeal was improperly brought directly to the Circuit, and not to the County Court> which motion was overruled. Asher by his counsel excepted to this ruling of the court. The parties then went to trial, a jury being waived, and the court found no cause oí action, and gave judgment against Asher for $29.67, costs of suit. To reverse this judgment of the Circuit Court, Asher has sued out his writ of error from this court.
The Circuit Court erred in-overruling the motion to dismiss the appeal. The appeal should have been taken to the County Court instead of the Circuit Court, as there was no law at that time authorizing an appeal from the justice’s court in civil causes, directly to the latter court. The Circuit Court, consequently, could not acquire jurisdiction of the cause, and for this reason,, the judgment of that court must be reversed, with costs.